DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021, 05/11/2021, and 09/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, Applicant recites “[a] system for controlling a wind turbine, the system comprising:” the wind turbine components.  It is unclear how the system for controlling the wind turbine would comprise the wind turbine elements when the system and wind turbine are recited as different elements within the preamble.  Appropriate clarification is required.  Additionally, the claim further recites “a rotor operating parameter” in both of lines 5 and 10 of the claim as filed.  It is unclear whether the second recitation represents a typographical error (i.e., is meant to refer back to the first recitation) or meant to establish a second rotor operating parameter.  Clarification is required.  Claims 18-20 depend from claim 17 and are therefore rejected for at least the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110174264 (‘264) in view of CN 108386324 (‘324).  References to text will be made to the machine translation provided by Applicant with the IDS submitted on 02/08/2021.
Regarding claim 1, ‘264 discloses:
A method for controlling a wind turbine (title), the wind turbine having a drivetrain comprising a rotor, having one or more rotor blades mounted thereto, rotatably coupled to a generator via a slip coupling (para. [0005]), the method comprising: 
detecting, via a controller, a loss of traction of the slip coupling (para. [0010]; “provides an early warning device for coupling slip” implies the detection of a slip occurrence, i.e., “a loss of traction of the slip coupling”) based on a difference between data indicative of a rotor operating parameter and data indicative of a generator operating parameter (para. [0011]; first and second rotational speed gear plates are connected to either side of the slip coupling, thus measurements at each gear plate represent “data indicative” of either the rotor or the generator operating parameters); 
determining, via the controller, an angle of slip corresponding to the loss of traction as a function of the difference (paras. [0011-16]); 
determining a degradation value for the slip coupling corresponding, at least partially, to the angle of slip (para. [0036]; depending upon the presence and severity of the slip, the controller determines whether the coupling is merely worn or in need of maintenance or replacement); and 
implementing a control action based on the degradation value (controller either issues a warning signal or a maintenance information).

	Examiner has interpreted the foreign document, as presented by Applicant’s machine translation, to disclose the implementation of a control action based on the degradation value.  For the purposes of compact prosecution, Examiner is also providing a secondary rejection of claim 1 based on ‘264 in view of ‘324 in the event that ‘264 is found to not teach the implementation of a control action.

	If, for any reason, ‘264 does not factually disclose the implementation of a control action based on the degradation value, Examiner finds that ‘324 may be combined with ‘264 to meet the instant limitations.  ‘324 discloses a method of controlling a wind turbine, wherein a slip coupling is provided and monitored (title, abstract).  Upon determining a slip has occurred, the controller determines the severity of the slippage and, if necessary, limits power output or shuts down the wind turbine to avoid further damage (paras. [0054-57]).

	It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify ‘264 as taught by ‘324, providing control actions to limit or disable the wind turbine, for the purposes of avoiding unnecessary and undesirable damage to the wind turbine resulting from the degraded coupling.
Regarding claim 2, the combination of ‘264 and ‘324 (“the first combination”) discloses the limitations as set forth in claim 1 and ‘324 further discloses detection and/or determination of single slip angle, accumulated slip angle, and accumulate slip times of the slip coupling (para. [0014]).  The combination does not explicitly disclose “integrating…the difference over a sampling interval” to determine the angle of slip; however, integration is nothing more than the summation of an area under a graphed curve.  In ‘324, the individual slip measurements may be considered as points on a graph having slip angle and time on the y and x axes, respectively.  As ‘324 adds each of the individual slip angles across the entire time period, the ‘324 reference implicitly discloses integration as contemplated by the instant claim.  As such, Examiner finds that claim 2 is implicitly taught by the first combination.
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1 and further discloses “the rotor operating parameter corresponds to a rotor speed, and wherein the generator operating parameter corresponds to a generator speed.”  The term “correspond” is broad, requiring nothing more than the existence of some sort of relationship between the parameter and the respective speed.  Within the ‘264 reference, the measurements are of a rotational speed on each side of the slip coupling.  As one side is tied to the rotor and the other side to the generator (directly or otherwise), the measurements “correspond” to either a rotor speed or a generator speed, respectively.  As such, the first combination implicitly discloses the limitations of claim 7.
Regarding claim 8, the first combination discloses the limitations as set forth in claim 7 and further discloses reception of data indicative of a rotational speed of a portion of a high-speed shaft of the drivetrain coupled between the slip coupling and a gearbox of the drivetrain (‘264; measurements are made at either side of the coupling, thus one measurement must be made between the gearbox and the coupling), but does not explicitly disclose “utilizing a gear ratio of the gearbox to determine the rotor speed of the rotor from the rotational speed of the portion of the high speed shaft.”
Examiner first notes that the second portion of the claim is arguably irrelevant; claim 7 does not specifically require the use of rotor speed, but instead only requires something that corresponds to a rotor speed.  For example, use of rotor torque and generator torque as the rotor and generator operating parameters would read on claim 7 because torque corresponds to a respective rotor/generator speed.  Thus, the second portion of claim 8 amounts to nothing more than application of a mathematical formula (i.e., multiplication of the shaft speed by the gearbox ratio) to obtain a rotor speed, the calculated/estimated rotor speed not subsequently being used in the control method.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify ‘264 to calculate the rotor speed from a measured rotational speed of a gearbox output shaft for the purposes of obtaining an estimation of the rotor speed for purposes of control based thereon.
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1 and further discloses the rotor operating parameter “corresponding to” a rotor inertia (broadly interpreted, the measured shaft speed of ‘264 on the rotor side of the coupling “corresponds to” a rotor inertia) and the generator operating parameter “corresponding to” a generator torque (broadly interpreted, the measured shaft speed of ‘264 on the generator side of the coupling “corresponds to” a generator torque).
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1, and ‘324 further discloses determination of a per-event magnitude threshold for the angle of slip (para. [0054]; “single slip angle limit value”), detection of an angle-of-slip magnitude corresponding to the loss of traction for a single event which exceeds the per-event magnitude threshold (para. [0054]).
Regarding claim 11, the first combination discloses the limitations as set forth in claim 10 and ‘324 further discloses determination of an operating condition of the wind turbine (“an operating condition of the wind turbine” may be any parameter, such as rotor speed at the time of slip, which is implicitly disclosed by ‘324) and determination of the per-event magnitude threshold for the angle of slip at the operating condition (para. [0054]).
Regarding claim 17, Applicant recites a system for implementing the method of claim 1.  As shown above, the first combination discloses each and every limitation of claim 1.  As such, Examiner finds that the rejection of claim 1 applies, mutatis mutandis, to the subject matter of claim 17.
Allowable Subject Matter
Claims 3-6, 12-16, and 18-20 are objected to as being dependent upon a rejected base claim (or being rejected under §112 as discussed above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose the subject matter as recited by claims 3, 12, and 13.  
First, the prior art does not teach, suggest, or otherwise disclose filtering of the data indicative of a rotor and generator operating parameter as recited by instant claim 3.  While filtering of data signals is generally known within the art, Examiner could not find any motivation to modify the prior art of record to make use of such filtering.
Second, the prior art does not teach, suggest, or otherwise disclose the determination and use of rotor inertia, generator torque, and a torque differential across the coupling that is determined based on the rotor inertia and generator torque as recited by instant claim 12.  As each reference is drawn toward other means for determining the operating condition of the wind turbine, Examiner is unable to find a reason to modify the prior art to specifically use these parameters.
Third, the prior art does not teach, suggest, or otherwise disclose the addition of an absolute value of the angle of slip to a cumulative slip count for the slip coupling over a sampling period, wherein the cumulative slip count is indicative of an accumulation of degrees of slip of the slip coupling over the sampling period as recited by instant claim 13.  While ‘324 contemplates a calculation of accumulated slip angle, neither reference suggests the use of an absolute value of the angle of slip in any fashion.  Further, Examiner is unable to find any motivation to modify the prior art of record to utilize such a value.
Finally, claim 18 roughly corresponds to claim 3; claim 19 roughly corresponds to claims 10 and 12; and claim 20 roughly corresponds to claims 13 and 14.  As discussed above, claims 3, 12, and 13 are considered to contain allowable subject matter; as a result, claims 18, 19, and 20 would be allowable for the same reasons.  Claims 4-6 depend from claim 3 and would be allowable by virtue of their dependency.  The same is true of claims 14-16 with respect to claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832